WiNBORNB, C. J.
Appellants state in their brief only one question as being involved on .this appeal. That is: Did the trial court err in denying the defendants’ motion for judgment as of nonsuit as to each of them /at the close of the State’s evidence and renewed at the close of all the evidence. Exception No. 1.
In this connection it is noted that the bills of indictment in case No. 364, S. v. Moseley, et al, ante, 285, and in case No. 365, S. v. Rose, et al., ante, 281, charge the same offense, riot, as that charged against defendants in case in hand, No. 361, S. v. Caulder, et al, and, henice, the same principles of law are applicable in all three oases. And applying these principles in the instant case, the evidence 'here offered, taken in the light most favorable to the State, is abundantly sufficient to take the ease to the jury and to support the verdict of guilty rendered as to appellants.
Moreover, in this Court each of defendant appellants files a motion in arrest of judgment entered as to him in this cause, No. 361, for that the Bill of Indictment upon which the defendants were tried is fatally defeotive for the reason that it fails to aver that the group of persons, of which the defendants were .allegedly members, unlawfully assembled, and therefore fails to allege an essential element of the crime of engaging in a riot. Like motions were filed in No. 365, S. v. Rose, et al, ante, 281 and there, after full consideration, the motion was denied. And, too, in No. 364, S. v. Moseley, et al, ante, 285, like motion was entered and, upon authority of S. v. Rose, supra, was denied. Now, here, it appearing that the bills of indictment in the three oases are identical in substance, the motion here is denied upon authority of the decisions there.
Therefore, in the judgment from which appeal is taken there is
No error.
HiggiNs, J., took no pant in the consideration or decision of this case.